Citation Nr: 0511510	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for respiratory 
disability other than asthma, including chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.  Service in Vietnam is indicated by the 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

These issues were previously remanded by a Board action dated 
in January 2004, which, inter alia, requested any additional 
medical evidence the veteran may be able to identify that 
would aid in substantiating his claims.  The remand also 
ordered that the veteran be afforded a VA pulmonary 
examination intended to determine the nature and etiology of 
any respiratory disability, including any asthma and/or COPD. 


FINDINGS OF FACT

1.  The veteran does not have asthma attributable to military 
service.

2.  The veteran does not have a respiratory disability other 
than asthma, including COPD.


CONCLUSIONS OF LAW

1.  The veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have a respiratory disability other 
than asthma, including COPD, that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims his current respiratory condition began 
while in service, and that it may have been caused by 
exposure to herbicides while serving in Vietnam.  Of record 
are several treatment notes and nursing notes stating (but 
not diagnosing) that the veteran has COPD possibly secondary 
to Agent Orange.  None of these statements provides any 
medical opinion or evidence providing a nexus between a 
pulmonary disorder and Agent Orange.

The veteran's service medical records (SMRs) contain no 
evidence of complaints, diagnosis, or treatment for any 
respiratory disorders.  The veteran's induction physical 
examination in January 1967, and his separation examination 
in December 1968, both showed no history of any asthma, 
shortness of breath, or chronic cough.  Both clinical 
evaluations found the veteran's lungs and chest were normal.

The veteran gives a post-service history of working in a 
foundry, followed by work in auto body repair and painting 
for many years, leaving that work when told that the work may 
have caused his respiratory problems.  The veteran then 
became a woodcutter, with the expectation that working in the 
out-of-doors would alleviate his respiratory distress.  He 
claims it only got worse. 

Of record are VA treatment records dated beginning in 1981.  
A chest x-ray taken in August 1995 was normal.  A treatment 
note dated in January 1997 indicated that the veteran 
developed a chronic, unrelenting cough in the preceding six 
months, putting the onset of the veteran's chronic cough in 
about July 1996.  A treatment note dated in June 1997 noted 
that the veteran was a smoker, and suggested that he might 
have bronchitis or asthma.  

A treatment note dated in July 1997 noted that the veteran 
had a lot of coughing, that he had worked cutting cedar in 
the woods for the previous three years, and that his coughing 
was especially bad when out in the woods.  It was also noted 
that the veteran was a smoker, with a history of smoking one 
pack per day for 30 years.  

A medical opinion provided by a VA physician in November 1997 
noted that the veteran presented with a chronic cough and a 
history of working outdoors around tree sawdust.  The doctor 
also noted that, while the veteran has a diagnosis of asthma, 
he continues to smoke.  It was noted that, to date, there was 
no objective evidence of reactive airways.  The examiner 
noted that it was not clear when the veteran might be able to 
return to work as a woodcutter, but he did provide the 
veteran with what he categorized as common sense advice that, 
if a situation makes a condition worse, he should avoid it.

The report of a VA general medical examination dated in 
December 1997 noted a long history of breathing difficulties 
which went undiagnosed and untreated until about two years 
previous, when asthma was diagnosed.  The veteran had been 
out of work for about a year at the time of this examination, 
attributed to his asthma.  The examiner noted inspiratory and 
expiratory wheezing bilaterally.  A chest x-ray was normal.  
This VA examiner diagnosed the veteran with asthma.

In response to the RO's post-remand request for additional 
evidence and information in support of his claim, the veteran 
provided statements from family members and friends, all of 
which attested to the veteran's current respiratory 
difficulties.

The veteran was afforded another VA examination, given in 
April 2004.  The examiner noted that he had reviewed the 
veteran's file.  The examiner noted the veteran's history, 
including his presumptive exposure to Agent Orange in 
Vietnam.  The examiner noted that the veteran was scheduled 
for a pulmonary function test earlier in the day, preparatory 
to the examination, however, the respiratory therapy clinic 
informed the examiner that the veteran was unable to do the 
pulmonary function test because of chronic coughing.  The 
only information obtained by the respiratory therapy clinic 
was that the veteran's oxygen saturation was 97 percent on 
room air.

On examination, the veteran stated that he had morning, 
white, productive phlegm-type cough.  The veteran also stated 
that he often had a dry mouth and that his mouth got in this 
condition quite easily.  The veteran told the examiner that 
he had been smoking since 1968, and continued to smoke to the 
present time, one pack per day.

The examiner noted that respirations were 18, and that, over 
a 15-minute period, the veteran did not have a single cough.  
The veteran continued to breath normally and was able to 
readily answer questions.  When examined for deep breathing, 
the veteran had several dry, forceful coughs which were non-
productive.  Lung sounds were clear both anterior and 
posterior.  Apical was normal.  Since that day's pulmonary 
function test was not obtained, the examiner noted previous 
pulmonary function test results.  In this regard, the 
examiner noted that the veteran did not show up for a 
pulmonary function test scheduled in February 2003, but that 
another pulmonary function test of record was noted to have 
been normal.

The veteran's most recent chest x-ray showed no significant 
change since April 2001.  There was no acute disease shown, 
and the lungs were clear.  The examiner diagnosed asthma and 
smoking addiction.  The examiner stated that, based on his 
examination and his review of the veteran's file, and without 
any further evidence [to the contrary], it was his medical 
opinion that the veteran's respiratory condition was not at 
least as likely as not related to his military service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the veteran has a single currently diagnosed pulmonary 
disability:  asthma.  There is no objective medical evidence 
that the veteran had an in-service incurrence or aggravation 
of a pulmonary disease, and there is no medical evidence of a 
nexus between the current disability and any in-service 
disease or injury.  Service connection is thus not warranted.

The only evidence of record supportive of the veteran's claim 
that his current asthma disability is related to his military 
service consists of the lay statements of the veteran himself 
and those of his family members and friends.  Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2004).  Medical opinion, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran and his family and associates are 
competent as laypersons to describe the symptoms of his 
asthma, they are not competent to provide medical opinion as 
to its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1). 

The veteran avers that his lung disability originated with 
his exposure to Agent Orange while serving in Vietnam.  It 
has been determined that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even though there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2004).  The term 
"herbicide agent" means a chemical in an herbicide (such as 
found in Agent Orange) used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  

The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (for which the veteran is 
currently service connected based on presumptive exposure to 
herbicides), Hodgkin's disease, multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See C.F.R. 
§ 3.307(a)(6)(ii) (2003); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  

The Board notes that neither asthma nor COPD is included on 
this list of diseases which may be presumed to have been 
incurred in service.  Because neither asthma nor COPD is 
included in this list, and because there is no evidence of 
record directly attributing the veteran's diagnosed asthma to 
exposure to herbicide agents in Vietnam, service connection 
for the veteran's asthma cannot be granted on the basis of 
exposure to Agent Orange.  In this regard, the Board notes 
that several treatment notes list "COPD possibly secondary 
to Agent Orange," as one of several ailments afflicting the 
veteran.  Nevertheless, these entries provide no medical 
opinion or evidence providing a nexus between a pulmonary 
disorder and Agent Orange.  The Board therefore concludes 
that the comments of a possible relationship to Agent Orange 
are apparently based on the veteran's assertions of this 
possible connection.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).  
Additionally, it has not been confirmed that the veteran has 
COPD.

The Board finds more credible the medical opinion of the 
April 2004 VA examiner, which, notwithstanding the veteran's 
assertion to the contrary, is that the veteran's pulmonary 
disability of asthma is not related to his military service.  
The examiner based his opinion on his medical examination, 
the veteran's history as provided by the veteran, and a 
review of the veteran's case file. 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Specifically, the evidence shows that the veteran's chronic 
coughing began well after service, and the April 2004 VA 
examiner opined that is was less likely as not that the 
veteran's asthma began in or was aggravated in service.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.

III.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was initially apprised of 
VA's duties to both notify and assist in correspondence dated 
in March 2001, four months after enactment of the VCAA, and 
more than a year prior to the rating decision from which this 
appeal springs.  On remand, the RO again apprised the veteran 
of VA's duties to notify and assist in a letter dated in 
February 2004.  Finally, the text of the VA regulations 
implementing the VCAA was provided to the veteran in the 
Statement of the Case (SOC) dated in November 2002, and the 
supplemental statement of the case (SSOC) dated in September 
2004.  

Specifically regarding VA's duty to notify, the February 2001 
and February 2004 notifications to the veteran apprised him 
of what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a SOC and SSOC 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  Implicit in the 
notices provided to the veteran was the need for him to 
submit evidence in his possession.  (Although the 2004 notice 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and VA treatment records, and 
incorporated them into the record.  Also as noted above, the 
veteran was afforded a VA pulmonary examination intended to 
determine the nature and etiology of any respiratory 
disability.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for respiratory disability 
other than asthma, including chronic obstructive pulmonary 
disease, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


